Citation Nr: 1127862	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-30 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine from April 24, 2001, to March 16, 2008.

2.  Entitlement to an initial evaluation in excess of 40 percent for degenerative joint disease of the lumbar spine from March 17, 2008, onward.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which implemented a September 2007 Board decision granting service connection for degenerative joint disease of the lumbar spine and assigned an initial evaluation of 20 percent effective from June 20, 2002.  An August 2008 rating decision thereafter granted an earlier effective date of April 24, 2001, for the award of service connection for degenerative joint disease of the lumbar spine and increased the initial evaluation for degenerative joint disease of the lumbar spine to 40 percent effective from March 17, 2008. 

In May 2010, the Board issued a decision that, in part, denied the Veteran's claim for higher evaluations for his degenerative joint disease of the lumbar spine.  The Veteran appealed.  In a subsequent December 2010 Joint Motion for Remand (JMR), the parties agreed to vacate and remand the Board's May 2010 decision to the extent that it denied the appellant's claim for higher evaluations for degenerative joint disease of the lumbar spine.  In an Order dated later in December 2010, the United States Court of Appeals for Veterans Claims (Court) adopted the December 2010 JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

A claim for a total rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, it is being referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The December 2010 Court order vacated and remanded the Board's May 2010 decision, in part, because the Board decision did not contain adequate reasons and bases for why the Veteran was not provided a neurological examination in connection with his appeal given the fact that 38 C.F.R. § 4.71a, Note 1 (2010) allows his disability to be rated based on his adverse neurological symptomatology and the fact the record documents the claimant having adverse neurological symptomatology.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  

Given the above, as well as the additional development being ordered below, the Board finds that a remand is required to provide the Veteran with both neurological and orthopedic examinations in connection with his appeal.  Id; Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Given the statements found in the record regarding the Veteran receiving ongoing treatment for his degenerative joint disease of the lumbar spine, while the appeal is in remand status his contemporaneous treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

Accordingly, the appeal is REMANDED to the RO for the following actions:

1.  The RO, after contacting the Veteran and obtaining any needed authorizations, should obtain and associate with the claims file his contemporaneous treatment records for his degenerative joint disease of the lumbar spine that are not already found in the record.  All efforts to obtain these records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, the RO should make arrangements with an appropriate VA medical facility for the Veteran to be afforded neurological and orthopedic examinations to assess his degenerative joint disease of the lumbar spine.  The claims file is to be provided to the examiners for review in conjunction with the examinations and the examiners should state that they reviewed these records in the reports.  All indicated tests and studies deemed appropriate by the examiners, including x-rays, electromyography (EMG), and nerve conduction studies, must be accomplished and all clinical findings should be reported in detail.  In accordance with the AMIE worksheets for rating degenerative joint disease of the lumbar spine, the examiners are to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his lumbar spine disability, including all adverse neurological symptomatology.  In addition to any other information provided pursuant to the AMIE worksheet, the examiners should provide VA with the following information:

i.  As to the lumbar spine musculoskeletal disorders, the orthopedic examiner should conduct complete range of motion studies, with specific citation to the forward flexion of the thoracolumbar spine, and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of flexion.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of flexion during the flare-ups.  

ii.  As to any lumbar spine neurological disorders, the neurological examiner should provide an opinion as to whether the service connected degenerative joint disease of the lumbar spine causes radiculopathy in either lower extremity and, if so, provide an opinion as to whether the adverse symptomatology is best characterized as incomplete and mild, moderate, moderately severe, or severe paralysis of the sciatic nerve.

iii.  The examiners should also comment on the number of weeks, if any, of incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician) the Veteran has experienced due to his service connected degenerative joint disease of the lumbar spine in all 12 month periods since April 24, 2001.

Note 1:  In providing answers to the above questions, the examiner should comment on the adverse neurological symptomatology seen in the record including in the April 2008 addendum.

Note 2:  In providing answers to the above questions, the examiner should provide a complete rationale for all opinions offered.  

Note 3:  If an answer to any of the questions asked by the Board cannot be provided without resorting to speculation, the examiner should indicate whether the inability to provide the answer is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the additional limitation of motion caused by repetitive use, pain, fatigability etc.

3.  Thereafter the RO should readjudicate the claims.  Such readjudication should take into account whether higher evaluations are warranted under old 38 C.F.R. § 4.71a, Diagnostic Codes 5285 to 5295 (2002) and under new 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010); any lost motion of the lumbar spine caused by repetitive use, pain, fatigability etc.; and whether further "staged" ratings are appropriate.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeLuca v. Brown, 8 Vet. App. 202 (1995); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

4.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

